Citation Nr: 0901975	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  07-21 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to July 
1969, and from August 1969 to October 1980.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a June 2006 
rating decision of the VA Regional Office (RO) in San Juan, 
Puerto Rico that granted service connection for bilateral 
hearing loss effective from September 12, 2005.  A 
noncompensable disability evaluation was assigned.  The 
veteran appeals for a higher initial disability evaluation.  
Therefore, analysis of this issue requires consideration of 
the rating to be assigned effective from the date of award of 
service connection. See Fenderson v. West, 12 Vet. App. 119 
(1999).  The veteran resides within the jurisdiction of the 
Indianapolis, Indiana RO from which his appeal continues.  

The appellant was afforded a videoconference hearing at the 
Indianapolis, Indiana RO in December 2008 before the 
undersigned Veterans Law Judge sitting at Washington, DC.  
The transcript is of record.

During the hearing, the issue of entitlement to service 
connection for tinnitus was raised.  However, this matter is 
not properly before the Board for appellate review and it is 
referred to the RO for appropriate consideration.


FINDING OF FACT

Bilateral hearing loss is currently manifested by no more 
than Level III hearing in the right ear and Level II hearing 
in the left ear.


CONCLUSION OF LAW

The criteria for a rating in excess of zero percent for 
bilateral hearing loss have not been met. 38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that his service-connected bilateral 
hearing loss is more disabling than reflected by the 
currently assigned disability evaluation and warrants a 
higher rating.  Testimony was presented on personal hearing 
on appeal in December 2008 to the effect that he needed 
hearing aids due to extent of hearing loss. 

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For an 
increased compensation issue, 38 U.S.C.A. § 5103(a) requires 
at a minimum that the Secretary notify the claimant that to 
substantiate a claim, the claimant must provide or ask the 
Secretary to obtain medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life. See Vazquez-Flores v. Peake, 33 Vet.App. 27 
(2008).  

Here, the duty to notify was not fully satisfied prior to the 
initial unfavorable decision on the claim of entitlement to 
an evaluation in excess of zero percent for bilateral hearing 
loss.  Under such circumstances, VA's duty to notify may not 
be "satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may be cured by fully compliant 
notice followed by readjudication of the claim. See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice 
was not provided prior to the AOJ's initial adjudication, 
this timing problem can be cured by the Board remanding for 
the issuance of a VCAA notice followed by readjudication of 
the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision as to the issue under 
consideration by a letter sent to the appellant in July 2007 
that addressed the notice elements.  Although the notice 
letter was not sent before the initial AOJ decision in this 
matter, the Board finds that this error was not prejudicial 
to the appellant because actions taken by VA after providing 
effective notice essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of the claim and given ample time to respond, but 
the AOJ also readjudicated the claim in a supplemental 
statement of the case issued in July 2008 after adequate 
notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to decide this 
appeal as the timing error does not affect the essential 
fairness of the adjudication.  

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim.  The whole of the evidence has been 
carefully considered, including the veteran's statements.  
The appellant was afforded a VA examinations in May 2006 and 
April 2008.  The veteran presented testimony on personal 
hearing on appeal in December 2008.  The appellant does not 
contend that there is outstanding evidence that has not been 
considered in this regard.  The Board thus finds that further 
assistance from VA would not aid the veteran in 
substantiating the claim, and that VA does not have a duty to 
assist that is unmet with respect to the issue on appeal. See 
38 U.S.C.A. § 5103A (a) (2); see also Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  The claim is ready to be 
considered on the merits. 

Pertinent Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7(2008).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor. 38 C.F.R. § 4.3 
(2008).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second, 
with 11 auditory acuity levels designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness. 38 C.F.R. § 4.85 (2008).

In addition to the hearing loss criteria above, when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) are all 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa [C.F.R. § 4.85], whichever results in the higher 
numeral. 38 C.F.R. § 4.86(a) (2008).

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately. 38 C.F.R. § 4.86(b) (2008).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the assignment of a disability rating 
for hearing loss is derived by a mechanical application of 
the rating schedule to the specific numeric designations 
assigned after audiology testing is completed. See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test. 38 C.F.R. § 4.85.

Factual Background and Legal Analysis

Service connection for bilateral hearing loss was granted by 
rating decision dated in June 2006 and a zero percent rating 
was assigned.

The veteran was afforded VA audiology examination in May 
2006.  Audiometric evaluation disclosed pure tone thresholds 
of 20/60/60/70 and 30/60/55/55/50 at the 1000/2000/3000/4000 
Hertz frequencies in the right and left ears, respectively.  
The average pure tone threshold loss was 53 decibels in the 
right ear and 50 decibels in the left ear.  Speech 
recognition scores were 88 percent in the right ear and 96 
percent in the left.  A diagnosis was rendered of mild to 
moderately severe sensorineural hearing loss.  It was 
reported that word recognition scores were good in the right 
ear and excellent in the left ear.

These clinical findings correlate to auditory acuity numeric 
designations of Level II hearing loss in the right ear, and 
Level I hearing in the left ear according to VA rating 
criteria. See 38 C.F.R. § 4.85, Table VI.

The veteran's hearing was evaluated again for VA compensation 
purposes in April 2008.  Audiometric evaluation on this 
occasion disclosed pure tone threshold averages of 
25/65/65/70 and 35/60/60/65 at the 1000/2000/3000/4000 Hertz 
frequencies in the right and left ears, respectively.  The 
average pure tone threshold loss was 56 decibels in the right 
ear and 55 decibels in the left ear.  Speech recognition 
scores were 88 percent in the right ear and 96 percent in the 
left ear.  The examiner stated that the veteran had normal to 
moderately severe sensorineural hearing loss.  

These clinical findings correlate to auditory acuity numeric 
designations of Level III hearing in the right ear and Level 
II hearing in the left ear according to VA rating criteria. 
See 38 C.F.R. § 4.85, Table VI.

The Board has reviewed the audiometry results from VA 
compensation examinations in 2006 and 2008, as well as the 
other evidence of record.  These findings establish that the 
veteran's current hearing deficit as measured by the results 
of controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests would not entitle him to a compensable or 
higher rating for hearing loss.  Although more recent VA 
audiology findings reflect that his hearing acuity has 
slightly diminished since VA examination in 2006, it still 
does not comport with the criteria that would afford him at 
least a 10 percent rating under 38 C.F.R. § 4.85 at this 
time. 

Additionally, since the veteran's pure tone thresholds at 
each of the relevant frequencies on the evaluation have not 
all been 55 decibels or more, or less than 30 decibels at 
1000 Hertz and 70 decibels or more at 2000 Hertz, he does not 
meet the criteria for a higher disability evaluation under 38 
C.F.R. § 4.86(a) or § 4.86(b).

Consequently, there is no current clinical evidence that the 
veteran's hearing results approximate any of the criteria for 
a higher evaluation bilateral hearing loss since the date of 
the grant of service connection.  The Board empathizes with 
the limitations and annoyances occasioned by service-
connected hearing loss.  However, in a case where the law and 
not the evidence is dispositive, the claim must be denied 
because of the lack of entitlement under the law. See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  

Moreover, the disability picture presented by the appellant's 
hearing loss is not shown to be exceptional or unusual in any 
way, and thus does not provide a basis for allowance of an 
extraschedular evaluation.  For example, it has not been 
shown that his hearing problems have markedly interfered with 
employment or resulted in frequent hospitalizations.  The 
Board is therefore not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2007). See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The 
doctrine of reasonable doubt is not for application in this 
instance. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990); 38 C.F.R. § 4.21 (2008).  Under these 
circumstances, a rating in excess of zero percent for 
bilateral hearing loss is not warranted, and a higher rating 
must be denied.


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


